FILED
                            NOT FOR PUBLICATION                             NOV 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10601

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00103-EJG

  v.
                                                 MEMORANDUM *
MIGUEL ANGEL LORETO, a.k.a. Angel
Loreto-Miguel, a.k.a. Jorge Matinez
Rodriguez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Edward J. Garcia, District Judge, Presiding

                           Submitted November 8, 2011 **

Before:        O’SCANNLAIN, TASHIMA, and GRABER, Circuit Judges.

       Miguel Angel Loreto appeals from the 57-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Loreto contends that the district court erred by imposing a sentence that it

determined was reasonable, rather than one that was “sufficient, but not greater

than necessary, to comply with the purposes” of sentencing set forth in 18 U.S.C.

§ 3553(a). Whether review is for plain error, see United States v. Dallman, 533
F.3d 755, 761 (9th Cir. 2008), or abuse of discretion, the result is the same. We

conclude that the district court did not procedurally err, and that the sentence at the

bottom of the Guidelines range is substantively reasonable under the totality of the

circumstances and in light of the sentencing factors set forth in 18 U.S.C.

§ 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     10-10601